Citation Nr: 0634235	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-44 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1969.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2004 decision by the Muskogee, 
Oklahoma, RO.

In May 2006, the veteran and his wife testified at a video 
conference hearing held before the undersigned Board member.

(The decision below addresses the claim for service 
connection for a low back disability.  Consideration of the 
claim for an initial compensable rating for hearing loss is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran has lumbar disc disease at S1 that is likely 
attributable to his period of active military service.


CONCLUSION OF LAW

Lumbar disc disease at S1 is the result of injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences chronic low back 
pain that was initially caused when he injured his back 
lifting a heavy object in service.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for his low back disability, a VCAA notice letter 
was sent in September 2003, prior to the RO's June 2004 
unfavorable decision.  That letter informed the veteran of 
the evidence necessary to establish service connection.  He 
was notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, and to send any medical 
reports that he had.  In a March 2006 letter to the veteran, 
the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for his low back disability, some of the required 
notice was not provided to the veteran until after the RO 
entered its June 2004 decision on his claim.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notices in this case has been corrected.  As noted above, 
the veteran has now been provided with notices that are in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  While the veteran was not 
afforded a VA examination relating to his claim for service 
connection for his low back disability, the Board finds that 
the private treatment records obtained are sufficient for 
making a decision in this case.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006). 

The record shows that, in a May 2004 examination (of his 
hearing acuity), the veteran reported that he was serving in 
the Strategic Air Command as an electronic counter measure 
equipment repairman at Altus Air Force Base, Oklahoma, from 
July 1967 to January 1998.  The veteran contends that he 
injured his back while lifting heavy communications equipment 
when he was stationed at Altus Air Force Base.  In his 
December 2004 VA Form 9, he stated that he had been working 
during a surprise mission launch where all planes would 
launch with no exceptions.  At his May 2006 hearing, the 
veteran testified that he had been changing transmitters for 
B-52 aircraft which weighed about 150 pounds each.  He had 
already changed eleven of the transmitters, but his back 
froze, popped, and locked when he was lifting the last 
transmitter.  He said that he reported the problem to his 
supervisor, who said he had to keep on going.  He testified 
that he did continue his work, and that he just worked 
through the problem.  He was able to move his back, but he 
continued to have muscle spasms and tightness in his lower 
back that never did completely go away.  He testified that, 
after he was discharged from service in October 1969, during 
1970 he had an attack where his back became so sore that he 
could not move.  He was in the Southwest Medical Center for 
about 4-5 days where he was treated with traction, massage 
therapy, heat therapy, and muscle relaxant medication.  
However, when he went home the problem immediately returned.  
He testified that he had continued chiropractic treatment up 
to the present time.  He also testified that he had sustained 
no injury to his back in any activity since service. 

The record contains treatment records from the Gettys 
Chiropractic Clinic, and September 2003 and April 2004 
letters from Dr. James A. Rose, D.C., of that clinic.  The 
records show frequent periods of treatment in every year 
beginning in August 1973 up to September 2003.  In his 
September 2003 letter, Dr. Rose noted that the veteran had 
chronic structural weaknesses of the spine.  He has stenosis 
of the L5-S1 nerve canal which causes permanent problems of 
the lower back with a sciatic neuralgia of the right leg.  

The record also contains a July 2004 opinion letter from 
Jeffrey G. Hirsch, M.D., who stated that the veteran's 
history of an injury while working on a B-52 aircraft during 
the last quarter of 1967 was consistent with his subsequent 
long-standing history of low back pain requiring recurrent 
treatment.  Further evaluations have revealed MRI evidence of 
a bulging lumbar disc at S-1, left lateral.  Dr. Hirsch 
supported the veteran's statement that the pressures of his 
important SAC duty required him to carry on instead of 
reporting in sick.  He provided a medical nexus opinion, 
stating that it was as likely as not that the veteran's 
history and his back injury while in the service were causing 
his present problems.

While the veteran's service medical records contain no 
mention of an injury and/or treatment for a low back disorder 
in service, the Board finds that the veteran is competent to 
testify about what he experienced, as opposed to the offer of 
a medical diagnosis that requires an expert with medical 
knowledge.  And while the record does not contain the 1970 
treatment reports from the Southwest Medical Center about 
which the veteran testified, the Board finds the same is true 
as to that experience.  The veteran is competent to testify 
as to what he experienced in 1970.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Here, The Board finds that the veteran's testimony is 
confirmed by the letters from Dr. Rose and Dr. Hirsch, which 
establish that the veteran has a present low back disorder 
that has been chronic for many years with chiropractic 
treatments going back to at least August 1973, less than four 
years after he was discharged from service.  Dr. Hirsch has 
further provided a competent medical nexus opinion.  
Therefore, giving the benefit of the doubt to the veteran, 
the Board finds that service connection for lumbar disc 
disease at S1 should be granted.  


ORDER

Service connection for lumbar disc disease at S1 is granted.


REMAND

In connection with the veteran's claim for service connection 
for hearing loss, which was granted by the RO in its June 
2004 decision, he had been afforded a VA audiometric 
examination in May 2004.  That examination showed that the 
veteran had level II hearing in each ear, resulting in a 
noncompensable evaluation.  The record also contains two 
private audiograms, both dated February 4, 2000, conducted by 
Otolaryngology Associates, each of which showed that the 
veteran had level II hearing in each ear, which also would 
have resulted in a noncompensable evaluation at that time.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

At his May 2006 hearing, in connection with his claim for an 
initial compensable evaluation for his hearing loss, the 
veteran testified that he felt his hearing loss had increased 
in severity since the May 2004 VA audiometric examination.  
He said that he had to play the television louder than 
normal, and he sometimes had difficulty hearing over the 
telephone.  If he was not looking directly at a person, he 
could not recognize what the person was saying.  The 
veteran's wife testified that a lot of times people would ask 
the veteran questions, but he would answer something totally 
different because he did not hear the question well.  She 
felt that she had seen a significant increase in the 
veteran's hearing loss since the May 2004 examination.  The 
veteran contended that the May 2004 audiometric examination 
was out of date, and that he should be provided with a 
current examination.

While the evidence of record does not show that the veteran 
was experiencing any change in his hearing loss from February 
2000 to May 2004, considering the veteran's and his wife's 
testimony, the Board finds that a remand is necessary in 
order to afford the veteran a current audiometric 
examination.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional 
private treatment records relating to his 
claim for an initial compensable 
evaluation for hearing loss that he wants 
VA to help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.  

2.  After the foregoing development has 
been completed, afford the veteran 
another audiometric examination.  The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion on whether the 
examination shows any increase in the 
veteran's hearing loss when compared with 
the May 2004 audiometric examination 
results.  All findings necessary to apply 
pertinent rating criteria should be made, 
including audiometric test findings and 
speech discrimination scores.

3.  Take adjudicatory action on the 
veteran's claim for an initial 
compensable evaluation for hearing loss.  
If any benefit sought remains denied, 
issue a supplemental SOC to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


